Title: From Benjamin Franklin to the Comte de Vergennes, 19 November 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy Nov. 19. 1780.
I lately received from America the enclosed Letters, and Resolutions of Congress. Such unexpected Drafts on me give me much Pain; as they oblige me either to give your Excellency the Trouble of fresh Applications, or to protest their Bills, which would be absolute Ruin. But your Excellency will see the pressing Necessity that has driven the Congress into this Measure; they could not suddenly by any other Means raise the Money necessary to put their Troops in Motion to co-operate with those of the King; and I hope his Majesty, to whose Goodness we are already so much indebted, will in the Course of the next Year, enable me to pay these Bills. None of them have yet appear’d; their Times of Payment are two & three Months after Sight; and they will probably be many of them long on the Way, as American Bills often come round by the West Indies.
With the greatest Respect I am, Sir, Your Excellency’s most obedt. & most humble Servant
B Franklin
His Excy: Count de Vergennes.
